Title: To George Washington from David Humphreys, 28 October 1789
From: Humphreys, David
To: Washington, George


          
            My dear General.
            Petersburg [Va.] Octr 28th 1789
          
          I am taking occasion by a water conveyance to inform you, that we are thus far on our way to New York. But my principal object is to mention the political intelligence which we obtained in North Carolina. The prevailing opinion in that State (so far as we could ascertain it from repeated enquiries) is, that the Constitution will be adopted. However, many of those who are opposed to it think otherwise. I believe the information, most to be depended upon was given by Judge Williams of the Supreme Court (then sitting at Halifax) Mr Ireton of the Council, and Colo. Davie, viz., that the State is divided into ten Districts, that the members of seven of them taken collectively are equally divided for and against the adoption of the Constitution, and that the remaining three have a decided majority in favor of it. For example, Edenton District comprehends five Counties, & each County sends five members, who are said to be every one for the adoption. The other two reputed federal Counties are those beyond the Mountains.
          I have taken considerable pains to learn how the persons appointed to offices in the several States are considered by their fellow Citizens; & am happy to assure you that the appointments in general have met with almost universal approbation. The selection of Characters to fill the great Departments has afforded entire satisfaction: particularly in the Judiciary. I heard it repeatedly said in Halifax, that the Supreme Court would be the first Court in the world in point of respectability. These things cannot but augur well.
          We met your relation Colo. Washington, with his family, on their way to Charles Town.
          I will not intrude any longer on your time, than to assure you, that I am with the most unalterable & perfect friendship My dear General Your most obedient & very humble Servt
          
            D. Humphreys
          
        